Citation Nr: 0915113	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-38 129 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial or staged disability rating in 
excess of 10 percent for degenerative disc disease of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection and assigned a 
10 percent rating for the lumbar spine disability.  The 
Veteran's disagreement with the rating assigned led to this 
appeal.  The Veteran's appeal was transferred back to the New 
York, New York RO.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.

In October 2007, the Board remanded the appeal in order to 
obtain an additional VA examination; this examination was, in 
pertinent part, to include an evaluation of the Veteran's 
history of lower extremity radiculopathy associated with the 
lumbar spine disability.  The Board also directed that any 
additionally identified records be obtained and that the 
RO/Appeals Management Center (AMC) ensure continued 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

After review of the subsequently completed development, the 
Board finds that VA has substantially satisfied the 
directives regarding the rating of the spine disability, 
itself.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board determines that this aspect of the claim 
is ripe for adjudication of the merits.  

The issues of entitlement to the assignment of an initial 
compensable rating or a staged rating (from January 7, 2008) 
in excess of 10 percent for left lower extremity 
radiculopathy and whether an initial or staged compensable 
rating is warranted for any other neurological deficit 
associated with the Veteran's degenerative disc disease of 
the lumbar spine, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the aspect of the claim 
adjudicated on the merits herein has been obtained; the 
Veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran has flexion of the thoracolumbar spine 
limited to 60 degrees or less; combined range of motion of 
the thoracolumbar spine of 120 degrees or less; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; there is no competent 
evidence of ankylosis and while there is recurrent pain and 
some indication of muscle spasm in the back region, the 
preponderance of the evidence is against a finding that the 
Veteran has incapacitating episodes of intervertebral disc 
syndrome having a total duration of 2 weeks or more during 
the prior year.

3.  The medical evidence dated from January 7, 2008 also 
shows mild radiculopathy of the left lower extremity 
associated with the Veteran's degenerative disc disease of 
the lumbar spine; the questions of whether an initial 10 
percent rating or a
staged rating in excess of 10 percent is warranted for 
radiculopathy of the left lower extremity, or a compensable 
rating for any other neurological deficit associated with the 
Veteran's degenerative disc disease of the lumbar spine is 
warranted, are addressed in the remand below.

CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for degenerative disc disease of L4-5 have not 
been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a staged rating of 10 percent for 
radiculopathy of the left lower extremity associated with 
degenerative disc disease of the lumbar spine, from January 
7, 2008, have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.20, 4.27, 4.124, Diagnostic Code 8599-8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Subsequent to the 
Board's October 2007 remand, the Veteran was issued a 
November 2007 VCAA notification letter.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his initial 
increased rating claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and an 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued subsequent to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the February 2009 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including a November 2008 VA examination 
obtained pursuant to the October 2007 remand.  After a review 
of the medical evidence and examination reports, the Board 
finds that such evidence provides findings that are adequate 
for rating purposes.  Thus, there is no duty to provide 
another examination or a medical opinion.  See 38 C.F.R. §§ 
3.326, 3.327 (2008).

The Board notes that the Veteran, at the time of the Board 
hearing, indicted that he applied for disability benefits 
from the Social Security Administration (SSA), but was denied 
benefits.  The Board has considered the holding of Tetro v. 
Gober, 14 Vet .App. 110 (2000), and other cases, wherein the 
Court held that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  In this case, the Veteran has 
been advised by the RO of the type of evidence that he should 
inform VA about or provide, to include recent social security 
determinations.  There is no evidence that the Veteran 
applied for SSA disability benefits based on the back 
disability nor has the Veteran indicated that these records 
would be relevant to the question of the appropriate ratings 
for his back disability where the relevant evidence would be 
dated in recent years.  (The rating period of time at issue 
is from September 2004 to the present.)  Therefore, the Board 
finds that a remand to obtain these records is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated in the instant decision.  Adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Veteran filed his claim for service connection in 
September 2004.  The rating criteria have not been amended 
since the filing of this claim.  The current rating criteria 
provide that the service-connected spine disability on appeal 
may be rated based on incapacitating episodes or rated under 
the general rating formula for diseases and injuries of the 
spine.

Rated based on incapacitating episodes, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes of the spine having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71, Formula for Rating 
Intervertebral Disc Syndrome, Note (1).

Under the alternative rating criteria, a 10 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.
A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides, in pertinent part, that, for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
also Plate V, 38 C.F.R. § 4.71a.  

Factual Background

The Veteran testified at a Board hearing in June 2007 
regarding treatment for his lumbar spine disability, to 
include emergency room visits, injections and other pain 
medication.  He stated that his back disability prevented him 
from continued employment as an electrician or finding 
another job.  In addition to the back disability, service 
connection is in effect for left ankle synovitis, rated as 10 
percent disabling.  

The Veteran filed his claim in September 2004.  He underwent 
a VA examination in November 2004.  The Veteran complained of 
lower back pain, mild to moderate in severity.  The Veteran 
treated the back pain with Motrin.  During a flare-up of 
pain, the Veteran asserted that the pain was a 6 on a 1 to 10 
scale, with 10 indicative of the most severe pain.  The 
Veteran did no use a cane or walker, and his gait was steady.

Physical examination of the thoracolumbar spine revealed 
forward flexion of 0 to 70 degrees, extension of 0 to 6 
degrees, left lateral flexion of 0 to 40 degrees, right 
lateral flexion of 0 to 45 degrees, left lateral rotation of 
0 to 26 degrees, and right lateral rotation of 0 to 30 
degrees.  The examiner reported that the Veteran "gets 
pain" in the low back at the terminal range of motion of 
flexion, extension, and lateral motion.  Repeated movement 
increased the pain.  The examiner wrote that there was no 
increase in fatigue, weakness, or lack of endurance, but that 
range of motion was additionally decreased 10 degrees in 
extension.  The examiner wrote that pain had the major 
functional impact.  

The examiner found that there was objective evidence of 
painful motion in the form of spasm, and that there was 
tenderness from L3 to L5.  There was no weakness and no fixed 
deformity.

Sensory examination was negative.  Motor examination was 
"5x5" and reflexes were 2+.  The examiner found that there 
was no intervertebral disc syndrome.  Diagnoses were chronic 
low back pain, and mild degenerative disc disease at L4-5.

Subsequent to the October 2007 Board remand, additional VA 
treatment records regarding the back disability were 
obtained.  

In a January 2008 VA psychiatry note, the Veteran reported 
that he had trouble working due to back pain.  The clinician 
documented that the Veteran had been arrested nine times for 
selling goods without a correct license.  The clinician wrote 
that the Veteran diagnoses included a substance induced mood 
disorder, polysubstance dependence (cocaine, alcohol, and 
marijuana), chronic lower back pain, and pain in the left 
knee and ankle with neuropathic pain.

In another January 2008 VA psychiatry note, a clinician 
evaluated the Veteran's neurological complaints.  
Specifically, the Veteran reported concern about intermittent 
paresthesia/numbness experienced in the left calf from below 
the knee downward.  At this time, the Veteran indicated that 
the pain had almost resolved.  The pain was improving with 
the medication Gabapentin.  Neurological examination revealed 
strength of 5/5 except 4/5 with flexion of the left leg, 
dorsiflexion and plantar flexion of the left foot potentially 
effort related.  There was diminished muscle tone of the left 
calf and sensation decreased to pinprick in distribution of 
L4 - S2.  Deep tendon reflexes were 2+, symmetric 
bilaterally.

The Veteran subsequently underwent a neurology consultation 
later in January 2008.  He reported that three months prior 
he awoke with numbness in his left lower leg below the knee.  
The Veteran indicated that symptoms improved after three 
days, but that the pain reoccurred and that the numbness was 
initially severe.  The Veteran had no current back pain.  The 
examiner noted a history of torn ligaments in the left ankle.  
Sensation was decreased; after making additional findings, 
the clinician specifically found that the Veteran had two 
intermittent episodes of paresthesia below the left knee.  
The etiology was questioned; the clinician noted that the 
Veteran had a history of degenerative joint disease but that 
"this appears more likely to be a peripheral mononeuropathy 
(? compression vs entrapment) given lack of reflex changes."

In April 2008, the Veteran sought treatment at the emergency 
room for back pain.  Primary diagnoses during this treatment 
were "Low back pain" and "Substance abuse."

Pursuant to the October 2007 Board remand, the Veteran 
underwent a VA examination in November 2008.  The Veteran 
complained of pain radiating to the bilateral lower 
extremities for the last two years, numbness in the lower 
left leg to the left foot for the last 3 years.  The Veteran 
denied any loss of ambulation, but gait was unstable with the 
Veteran using a cane.  The examiner wrote that there was 
sharp lower back pain radiating to the bilateral lower 
extremities with left leg numbness and a feeling of left 
lower leg weakness.  The examiner noted that limitation of 
motion or functional impairment during the flare-up was 
moderately decreased.  The Veteran was able to walk three 
blocks, and noted to have a mild unsteadiness.  He had fallen 
three times in the previous year.  The Veteran was noted to 
be unemployed but was independent in all of his activities of 
daily living.

Range of motion testing revealed forward flexion of 0 to 90 
with pain, and extension, left and right lateral flexion and 
left and right lateral rotation from 0 to 30 degrees.  The 
examiner indicated that pain began in 75 degrees of forward 
flexion. The examiner reported that range of motion was not 
additionally limited by repetitive motion.  The examiner 
documented that there was paraspinal muscle spasm of the left 
lower back, but indicated that there was no muscle spasm or 
guarding severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  The examiner also indicated that there 
was no ankylosis.

In the neurological examination, the examiner found that the 
bilateral dermatones of the lower extremities were intact and 
that the bilateral myotomes of the lower extremities were 
intact for strength and bulk tone.  Reflexes were 2+ patella 
Achilles.

The examiner reported that the Veteran had an incapacitating 
episode the previous December.  The examiner made no notation 
regarding how long this one episode lasted, but made no 
indication that it included bedrest prescribed by a 
physician.  X-rays revealed slight degenerative changes at 
L4-5 disc space.  The diagnoses were was lumbar radiculopathy 
and spondylosis.  The examiner determined that the functional 
impairment was mild to moderate.  He wrote that range of 
motion was not affected by repetitive movement and that a 
determination of possible additional functional loss from 
pain, fatigue, weakness, lack of endurance, and 
incoordination would be speculative.

Analysis

The initial and current rating for the Veteran's service-
connected low back disability is 10 percent.  A review of the 
medical evidence, to include two reports of VA examinations 
in recent years, does not reveal that the Veteran has 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less or that the combined range of motion was to 
120 degrees or less.  Although there is medical evidence of 
intermittent muscle spasm, there is no indication of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There is no medical evidence 
of ankylosis.  While the examiner who performed the November 
2008 VA examination noted that the Veteran had an 
incapacitating episode of back pain in the previous December, 
there is no competent evidence to suggest the Veteran has had 
incapacitating episodes of intervertebral disc syndrome 
symptoms having a total duration of 2 weeks or more that 
required bed rest prescribed by a physician.  

The Board must also consider whether the Veteran's back 
symptoms causes additional loss of motion of the back.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See also Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  After review of the findings from the two VA 
examinations of record, the Board finds that there is no 
medical evidence to show that pain or flare-ups of pain 
results in additional limitation of motion of the spine, 
supported by objective findings, to a degree that would 
support a higher rating, nor is there medical evidence to 
show that fatigue, weakness, incoordination or any other 
symptom or sign results in such additional limitation of 
motion.  

In this regard, the examiner, in the November 2008 VA 
examination report, considered the functional impact of such 
factors, but did not indicate that these factors would result 
in reduced range of motion that would warrant a higher 
rating.  The examiner indicated that a determination of 
possible additional functional loss from pain, fatigue, 
weakness, lack of endurance, incoordination would be 
speculative and there is no evidence of record that indicates 
that such factors result in additional functional impairment 
to a level of severity to warrant a higher rating.  

Therefore, aside from the question of whether a separate 
rating or ratings are warranted for neurological impairment 
associated with the Veteran's degenerative disc disease of 
the lumbar spine (see below), the Board finds that a 
schedular rating in excess of 10 percent for the Veteran's 
low back disability is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
asserted, in essence, that his service-connected low back 
disability precludes substantially gainful employment.  
Review of the evidence of record reveals documentation of 
additional disabilities.  In the November 2008 VA 
examination, the examiner found that the service-connected 
disability was mild to moderate in nature.  There is no 
medical evidence that indicates that the lumbar spine 
disability causes marked interference with work.  Thus, in 
the circumstances of this appeal, the Board finds that the 
current 10 percent rating reasonably takes into account the 
Veteran's disability level and symptomatology.  (As a result 
of this decision, the Veteran is also entitled to a staged 10 
percent rating for radiculopathy of the left lower extremity 
and there is potential for additional compensable ratings for 
neurological impairment due to his degenerative disc disease 
of the lumbar spine-see remand below.)  The record lacks 
evidence that the lumbar spine disability has markedly 
interfered with his ability to work or necessitated frequent 
hospitalization beyond that completed by a 10 percent 
schedular rating.  In the absence of requisite factors, the 
criteria for a referral for consideration of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial or staged rating in excess of 
10 percent for his low back disability must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The question that remains is whether the Veteran has a 
neurological deficit associated with his disc disease of the 
lumbar spine that warrants a separate compensable rating.  
The Board specifically notes that, in addition to a rating 
for orthopedic impairment (here limitation of motion) and any 
incapacitating episodes of intervertebral disc syndrome, the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  See Note (1) after 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When a 
veteran has separate and distinct manifestations attributable 
to a single injury, he should be compensated for these 
different manifestations under different Diagnostic Codes.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the medical evidence dated from January 7, 2008 
shows findings consistent with mild radiculopathy of the left 
lower extremity associated with the Veteran's degenerative 
disc disease of the lumbar spine.  The January 7, 2008 VA 
general medical examination revealed diminished muscle tone 
of the left calf and sensation decreased to pinprick in the 
L4-S2 distribution.  A neurological evaluation, also in 
January 2008, revealed similar findings.  The Veteran has 
consistently complained of numbness in the left leg.  Thus, 
the criteria for a staged rating of 10 percent for 
radiculopathy of the left lower extremity associated with 
degenerative disc disease of the lumbar spine, from January 
7, 2008, have been met.  38 C.F.R. §§ 4.20, 4.27, 4.124, 
Diagnostic Code 8599-8520.  The questions of whether an 
initial compensable rating or a staged rating in excess of 10 
percent from January 7, 2008 for radiculopathy of the left 
lower extremity is warranted, and whether an initial or 
staged compensable rating is warranted for radiculopthay of 
the right lower extremity or any other neurological deficit, 
are addressed in the remand below. 




ORDER

An initial or staged rating in excess of 10 percent for 
degenerative disc disease of L4-5 is denied.

A staged rating of 10 percent for radiculopathy of the left 
lower extremity associated with degenerative disc disease of 
the lumbar spine, from January 7, 2008, is granted.

 
REMAND

Radiculopathy is rated by analogy (38 C.F.R. § 4.20) to 
complete or partial paralysis of the sciatic nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  That code provides 
that mild incomplete paralysis is rated 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  

Based on these considerations and the decision above granting 
a staged 10 percent rating for radiculopathy of the left 
lower extremity, the Board finds that a remand is necessary 
in order for the RO to develop and adjudicate the remaining 
issues on appeal: whether an initial compensable rating or a 
staged rating in excess of 10 percent from January 7, 2008 is 
warranted for radiculopathy of the left lower extremity, and 
whether an initial or staged compensable rating for 
radiculopathy of the right lower extremity or any other 
neurological deficit is warranted.

Accordingly, the case is REMANDED for the following action:

Following any indicated development, to 
include considering scheduling the 
Veteran for an additional VA examination, 
the claims of whether an initial 
compensable rating or a staged rating in 
excess of 10 percent from January 7, 2008 
is warranted for radiculopathy of the 
left lower extremity, and whether an 
initial or staged compensable rating for 
radiculopathy of the right lower 
extremity or any other neurological 
deficit associated with the Veteran's 
degenerative disc disease of the lumbar 
spine is warranted must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purposes of this remand are to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


